J-S73028-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA IN THE SUPERIOR COURT OF

PENNSYLVANIA
Appe||ee

JAY THOMAS SHUMAKER

l
l
l
l
l
l
l
l
V. l
l
l
l
l
l
l
l
l

Appellant No. 360 WDA 2016

Appeal from the PCRA Order February 18, 2016
In the Court of Common Pleas of Armstrong County
Criminal Division at No(s): CP-O3-CR-0000113-1999,

CP-O3-CR-0000114-1999, CP-O3-0000115-1999,
CP-O3-CR-0000116-1999, CP-O3-CR-0000117-1999,
CP-O3-CR-0000118-1999, CP-O3-CR-OOOO709-1998

BEFORE: FORD ELLIO`|_|', P.J.E., LAZARUS, J., and JENKINS, J.
JUDGMENT ORDER BY LAZARUS, J.: FILED OCTOBER 24, 2016

Jay Thomas Shumaker appeals pro se from the trial court's order
denying his petition filed pursuant to the Post Conviction Relief Act (PCRA).1

After careful review, we affirm.2

 

1 42 Pa.c.s. §§ 9541-9546.

2 Shumaker pled guilty to involuntary deviate sexual intercourse and
aggravated indecent assault at CP-O3-CR-OOOO709-1998; aggravated
indecent assault at CP-O3-CR-0000118-1999; involuntary deviate sexual
intercourse at CP-O3-CR-0000117-1999; intimidation of witnesses or victims
at CP-O3-CR-0000116-1999; sexual assault and intimidation of witnesses or
victims at CP-O3-CR-0000115-1999; rape at CP-O3-CR-0000114-1999;
aggravated indecent assault at CP-O3-CR-0000113-1999. He was sentenced
on all cases to an aggregate sentence of 291/2-59 years' imprisonment.

J-S73028-16

Instantly, the trial court notes that, in response to Shumaker's notice
of appeal, on March 9, 2016, it ordered him to file a Pa.R.A.P. 1925(b)
concise statement of the errors complained of on appeal within 21 days.
Because Shumaker did not comply with that directive, the court deemed all
issues waived on appeal. See Pa.R.A.P. 1925(b)(3)(iv). However, even if
we were to reach the merits of Shumaker's claim on appeal, he would not be
entitled to relief.

Shumaker asserts that his sentence is illegal under the dictates of
Alleyne v. United States, 133 S.Ct. 2151 (2013), because the court
applied an unconstitutional mandatory minimum statute to his sentence, 42
Pa.C.S. § 9718. However, in order for this Court to review a legality of
sentence claim, there must be a basis for our jurisdiction to engage in such
review. See Commonwealth v. Borovichka, 18 A.3d 1242, 1254 (Pa.
Super. 2011) (stating, “[a] challenge to the legality of a sentence . . . may
be entertained as long as the reviewing court has jurisdiction[.]") (citation
omitted). Here, Shumal102
A.3d 988 (Pa. Super. 2014) (where PCRA court lacks jurisdiction over
untimely PCRA petition and no timeliness exception proven, no relief due
illegal sentence claim based on unconstitutional mandatory minimum under
Alleyne).4

Order affirmed.

Judgment Entered.

 

J seph D. Seletyn, Es .
Prothonotary

Date: 10[24[2016

 

4 See also Commonwealth v. Washington, 142 A.3d 810 (Pa. 2016)
(Alleyne does not apply retroactively to cases pending on collateral review).